DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This action is responsive to RCE received May 18, 2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claims 154, 160-162 and 174 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tao et al., U.S. Patent Application Publication No. 2019/0206254 (referred to hereafter as Tao).
As to claims 154 and 174, Tao teaches a safety system and method for improving and/or providing safety operations and control for a connected and automated vehicle highway (CAVH) system, said CAVH system comprising: a) a roadside unit (RSU) network (para. 85-86); b) a traffic control unit (TCU) and traffic control center (TCC) network (para. 85-86); c) one or more vehicle onboard units (OBU) and vehicle interfaces (see para. 113); d) a traffic operations center (TOC) (see para. 85-86, 89-90 and 109); and
e) a cloud-based platform of information and computing services, wherein said safety system is configured to provide detailed customized information and time-sensitive control instructions to individual transportation entities (see para. 85-86, 89-90 and 108-109);
wherein RSUs of the RSU network receive data from connected vehicles, detect traffic conditions and send control instructions to vehicles (see para. 107-108 and 94); and
wherein the time sensitive control instruction comprise instructions for vehicle longitudinal speed and acceleration (see para. 416-420, the traffic control unit sends the vehicle instructions to control the vehicle including instructions to slow down and stop and instructions to change lanes, i.e. steering instructions) 
As to claims 160-162, Tao teaches the safety system of claim 154 further comprising physical safety measures, logical safety measures, and/or comprehensive safety measures (see para. 107-108 and 94, Tao teaches comprehensive safety measures).
3.	Applicant’s arguments have been fully considered but are moot in view of the new grounds of rejection.
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSSEIN A EL CHANTI whose telephone number is (571)272-3999.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUSSEIN ELCHANTI/Primary Examiner, Art Unit 3663